DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 10/03/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Claims 54, 67, 79, 100, 111, 127-128 and 135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021. It is noted that an interview was held to confirm that the election was made without traverse since the reply did not clearly state that the election was made without traverse. 
Applicant’s election without traverse of Group I in the reply filed on 09/09/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 23-24, 28-29 , 41 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially preserving a structure of cellulose-based lumina" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially preserving a structure of cellulose-based lumina" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the metes and bounds of how the claimed structural limitation (how does one ascertain the threshold of substantially preserving a structure? how much deformation or structural changes is acceptable to meet the claimed limitation?). Claims 3, 23-24, 28-29, 41 and 44-48 are dependent on claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (NPL).
	Yano discloses a flexible material comprising a natural wood substrate which has been chemically treated with NaOH and NaClO2 to remove lignin and hemicellulose by up to 35% wt. (abs, Table 1, 2 and Figs 1, 2 with accompanying text).  It is noted that Yano discloses a chemical treatment that is similar to the one recited in applicant’s specification thus the same structural preservation is expected.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonis.
	Stonis discloses a flexible material comprising a natural wood which has been chemically treated with NaOH and NaCO3 to remove lignin and hemicellulose by up to 30% wt. without damaging the cell walls (abs, claims 1, 2 and 8; col 2/19-20, col 4/1-12, col 5/10-15 and Table  on col 3 with accompanying text).  It is noted that Stonis discloses a chemical treatment that similar to the one recited in applicant’s specification and the preservation of the cell walls thus the same structural preservation is expected.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOITOUZET.
	BOITOUZET discloses a flexible material comprising a natural wood which has been chemically treated with NaOH to remove lignin and hemicellulose by up to 40 to 85% wt. (abs, Claims 1-3 and Figs 1, 2, 6-10 and 17 with accompanying text). It is noted that BOITOUZET discloses a chemical treatment that is similar to the one recited in applicant’s specification thus the same structural preservation is expected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 23, 24, 28, 29, 41, 44, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (cited in the IDS) in view of Yano, Stonis or BOITOUZET.
	The disclosure(s) of Yano, Stonis or BOITOUZET is/are relied upon as set forth above.
Claims 1, 3, 23, 24, 28, 29: Lv discloses a wood based solid state flexible supercapacitor with a flexible material comprising wood cells covered with a reduced graphene oxide (abs, Figs 1-4 with accompanying text). In particular, Lv is motivated to achieve a low-coast, mechanically strong and flexible RGO-coated wood electrode (abs, pg 637 and 640). The Lv reference discloses the claimed invention but does not explicitly disclose the feature of the wood material being made from a natural wood that has been chemically treated to partially remove hemicellulose and lignin.  It is noted that the Lv reference is motivated to achieve a flexible and mechanically strong natural wood material (abs, pg 640).  The Yano, Stonis or BOITOUZET reference discloses the benefit of increasing the structural flexibility and mechanical strength of a natural wood material by partially removing hemicellulose and lignin (see above).  One of ordinary skill in the art would have recognized that applying the known technique and material of Yano, Stonis or BOITOUZET to the teachings of Lv would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and materials for the benefit gain of increasing the structural strength and flexibility of the wood material as motivated by Lv and solved by Yano, Stonis or BOITOUZET.
	Claims 41, 44, 47 and 48: Lv and Yano, Stonis or BOITOUZET disclose the overall schematics of a capacitor such as the electrode, the conductive coating and various pathways (pg 634, 637-640 and Fig 1 with accompanying text).  It is noted that the phrases “for ion transport”, “for transport of a gas”, “for transport of electrons” are construed as intended use of the underlying structural components under BRI; thus, the structure of Lv and Yano, Stonis or BOITOUZET needs only be a preform or capable of the intended application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 39 of copending Application No. 16647147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been well within the purview of a skilled artisan to optimize the lignin removal level based on the desired application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen NPL discloses wood-based energy storage materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TRI V NGUYEN/Primary Examiner, Art Unit 1764